Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,2,4-6,11,12,14,15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Beeson et al (PG Pub 2009/0140272 A1).
Regarding claim 1, Beeson teaches a solid-state radiation transducer (SSRT) device, comprising: a radiation transducer including a p-type semiconductor material (112, fig. 23, paragraph [0112]), a p-type contact (114) operably connected to the p-type semiconductor material, an n-type semiconductor material (108, paragraph [0110]), an n-type contact (102) operably connected to the n-type semiconductor material, and an active region (110, paragraph [0111]) between the p-type semiconductor material and the n-type semiconductor material; a transmissive support assembly attached to the radiation transducer, wherein the transmissive support assembly includes a transmissive support member (1302) having a back side, wherein the transmissive support member includes a converter material (phosphor/quantum dots, paragraph [0244]) within a polymeric matrix (polymer, resin, paragraph [0244]), a first lead (2102) at the back side of the transmissive support member, wherein the first lead is soldered (by soldering, paragraph [0266]) to the p-type contact, and a second lead (2102) at the back side of the transmissive support member, wherein the second lead is soldered (by soldering, paragraph [0266]) to the n-type contact; and a system mount (substrate 106) coupled to the radiation transducer, wherein the radiation transducer is between the transmissive support member and the system mount.  
Regarding claim 2, Beeson teaches the SSRT device of claim 1, wherein the transmissive support member has a textured side (1402, fig. 14B).  
Regarding claim 4, Beeson teaches the SSRT device of claim 1, wherein the radiation transducer is flip-chip mounted (fig. 23) on the transmissive support assembly.  
Regarding claim 5, Beeson teaches the SSRT device of claim 1, further comprising a substantially optically-transparent underfill material (2302, fig. 23, paragraph [0267]) between the radiation transducer and the transmissive support assembly.  
Regarding claim 6, Beeson teaches the SSRT device of claim 1, further comprising a first solder connection (soldering that bonds 2102 to 114 and 102, paragraph [0266]) and a second solder connection, wherein: the first solder connection connects the p-type contact to the first lead; the second solder connection connects the n-type contact to the second lead; and an interface between the first solder connection and the first lead is coplanar (fig. 23) with an interface between the second solder connection and the second lead.  
Regarding claim 11, Beeson teaches (see claim 1) a method of making a light-emitting device, the method comprising: flip-chip mounting a light-emitting diode (layers 108/110/112; note: although Beeson teaches 100 to be LED, because an LED is a pn diode that emits light, n layer 108, light emitting layer 110, and p layer 112 alone read on a “light-emitting diode” even without substrate 106) onto a transmissive support assembly, wherein the transmissive support assembly includes a transmissive support member including converter material within a polymeric matrix, and wherein flip-chip mounting the light-emitting diode onto the transmissive support assembly includes forming a first solder connection directly between a first lead of the transmissive support member and a p-type contact of the light-emitting diode, and forming a second solder connection directly between a second lead of the transmissive support member and an n-type contact of the light-emitting diode; and connecting the light-emitting diode and the transmissive support assembly to a system mount, wherein the light-emitting diode is between the transmissive support assembly and the system mount.  
Regarding claim 12, Beeson teaches the method of claim 11, further comprising disposing a substantially optically- transparent underfill material (2302, fig. 23, paragraph [0267]) between the light-emitting diode and the transmissive support assembly.  
Regarding claim 14, Beeson teaches the method of claim 11, further comprising forming the transmissive support member, wherein forming the transmissive support member includes spin coating (paragraph [0244]) a precursor material (quantum dots/resin, paragraph [0244]) onto a substrate (inert substrate, paragraph [0244]).  
Regarding claim 15, Beeson teaches the method of claim 11, further comprising forming the transmissive support member, wherein forming the transmissive support member includes texturing (1402, fig. 14B) a side of the transmissive support member.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2009/0267085 A1).
Regarding claim 3, Beeson remains as applied in claim 1.
However, Beeson does not teach at least a portion of a side of the transmissive support member is convex.  
In the same field of endeavor, Lee teaches at least a portion of a side of the transmissive support member is convex (525, fig. 23), for the benefit of directing light in a range of angles (paragraph [0167]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make at least a portion of a side of the transmissive support member convex for the benefit of directing light in a range of angles.  

Claims 7, 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) as applied to claims 1 and 11 above, and further in view of Barnett et al (PG Pub 2002/0113244 A1).
Regarding claim 7, Beeson remains as applied in claim 1.
Beeson further teaches the transmissive support member is a first transmissive support member; the transmissive support assembly includes a second transmissive support member (2302, fig. 23, paragraph [0267]) positioned between the first transmissive support member and the radiation transducer; the first transmissive support member includes a converter material (phosphor, paragraph [0244]).
Beeson does not teach the second transmissive support member has a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member.  
In the same field of endeavor, Barnett teaches to form a material that has a refractive index between a refractive index of the radiation transducer (16) and a refractive index of the first transmissive support member (resin lens 18), for the benefit of increasing light output (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the second transmissive support member to have a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member, for the benefit of increasing light output.  
Regarding claim 8, Barnett teaches  the second transmissive support member has a refractive index from about 1.6 to about 1.9 (1.7, paragraph [0044]).  
Regarding claim 13, Beeson further teaches the method of claim 11, wherein: the transmissive support member is a first transmissive support member;-20-146464517.1Attorney Docket No.: 010829-9052.US04Client Ref. No.: 2011-0115.04/US the transmissive support assembly includes a second transmissive support member (2302, fig. 23, paragraph [0267]); and flip-chip mounting the light-emitting diode onto the transmissive support assembly includes flip-chip mounting the light-emitting diode onto the transmissive support assembly such that the second transmissive support member is positioned between the light-emitting diode and the first transmissive support member (fig. 23).  
Beeson does not teach the second transmissive support member has a refractive index between a refractive index of the light emitting diode and a refractive index of the first transmissive support member.  
In the same field of endeavor, Barnett teaches to form a material that has a refractive index between a refractive index of the radiation transducer (16) and a refractive index of the first transmissive support member (resin lens 18), for the benefit of increasing light output (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the second transmissive support member to have a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member, for the benefit of increasing light output.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) as applied to claim 1 above, and further in view of Panaccione et al (PG Pub 20100038670 A1).
Regarding claim 10, Beeson remains as applied in claim 1.
Beeson does not teach the radiation transducer is a photovoltaic cell.  
In the same field of endeavor, Panaccione teaches a radiation transducer is a photovoltaic cell by substituting a photovoltaic cell for an LED (paragraph [0063]), for the known benefit of providing a solar battery.
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the radiation transducer a photovoltaic cell, for the known benefit of providing a solar battery.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) as applied to claim 11 above, and further in view of Suehiro et al (PG Pub 2010/0209670 A1).
Regarding claim 16, Beeson remains as applied in claim 11.
Regarding claim 16, Beeson further teaches the method of claim 11, further comprising forming the transmissive support member (1302, fig. 23).
Beeson does not teach forming the transmissive support member includes molding a precursor material.  
In the same field of endeavor, Suehiro teaches forming the transmissive support member (1-2, fig. 1) includes molding (using mold 1-1) a precursor material (1-2), for the benefit of providing a surface that increases light extraction and that can be easily released (paragraph [0031]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to form the transmissive support member to include molding a precursor material, for the benefit of providing a surface that increases light extraction and that can be easily released.  
Regarding claim 17, Suehiro teaches molding the precursor material includes introducing the precursor material into a mold (1-1, fig. 1) having a textured surface (fig. 1).  
Regarding claim 18, Suehiro teaches molding the precursor material includes introducing the precursor material into a mold (1-1, fig. 1) having a concave surface (fig. 1).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2009/0267085 A1) and Suehiro et al (PG Pub 2010/0209670 A1).
Regarding claim 9, Beeson remains as applied in claim 1.
In the same field of endeavor, Lee teaches at least a portion of a side of the transmissive support member is convex (525, fig. 23), for the benefit of directing light in a range of angles (paragraph [0167]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make at least a portion of a side of the transmissive support member convex for the benefit of directing light in a range of angles.  
Beeson does not teach the transmissive support member includes a first portion having a first concentration of converter material and a second portion having a second concentration of converter material; and the first concentration of converter material is higher than the second concentration of converter material.  
In the same field of endeavor, Suehiro teaches the transmissive support member includes a first portion (D1, fig. 3) having a first concentration of converter material and a second portion (D2) having a second concentration of converter material; and the first concentration of converter material is higher (paragraph [0024]) than the second concentration of converter material, for the benefit of providing uniform light (paragraph [0024]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the transmissive support member to include a first portion having a first concentration of converter material and a second portion having a second concentration of converter material; and the first concentration of converter material to be higher than the second concentration of converter material, for the benefit of providing uniform light.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899